Case 1:18-cv-03716-VEC Document 27 Filed 11/12/19 Page 1 of 3
               Case 1:18-cv-03716-VEC Document 27 Filed 11/12/19 Page 2 of 3

                                                                                                             US D C S D N Y
                                                                                                             D OC U ME NT
                                                            E X HI BI T A                                    E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T                                                               D O C #:
                                                                                                             D A T E FI L E D:      8/ 2 3/ 1 8
S O U T H E R N DI S T RI C T O F N E W Y O R K

 P HI L LI P S P E T R O L E U M C O M P A N Y
 V E N E Z U E L A LI MI T E D a n d
 C O N O C O P HI L LI P S P E T R O Z U A T A B. V.,
                            P etiti o n ers,
                             v.                                                      C as e N o. 1 8- c v- 0 3 7 1 6- V E C
 P E T R Ó L E O S D E V E N E Z U E L A, S. A.,
 C O R P O G U A NI P A, S. A., a n d P D V S A
 P E T R Ó L E O, S. A.,
                            R es p o n d e nts.



                                                           J U D G ME NT

           T his m att er is b ef or e t h e C o urt o n ( 1) t h e p etiti o n ( “ P etiti o n ”) of P hilli ps P etr ol e u m

C o m p a n y V e n e z u el a Li mit e d a n d C o n o c o P hilli ps P etr o z u at a B. V. ( “ P etiti o n ers ”) f or a n or d er a n d

j u d g m e nt c o nfir mi n g, r e c o g ni zi n g a n d e nf or ci n g a fi n al, bi n di n g ar bitr ati o n a w ar d a g ai nst

P etr ól e os d e V e n e z u el a, S. A., P D V S A P etr ól e o, S. A. a n d C or p o g u a ni p a, S. A. ( “ R es p o n d e nts ”),

iss u e d i n N e w Y or k, N e w Y or k o n A pril 2 4, 2 0 1 8 b y a n ar bitr ati o n tri b u n al c o nstit ut e d u n d er t h e

a us pi c es of t h e I nt er n ati o n al C h a m b er of C o m m er c e i n P hilli ps P etr ol e u m C o m p a n y V e n ez u el a

Li mit e d a n d C o n o c o P hilli ps P etr oz u at a B. V. v. P etr ól e os d e V e n ez u el a, S. A., C or p o g u a ni p a, S. A.

a n d P D V S A P etr ól e o, S. A. , C as e N o. 2 0 5 4 9/ A S M/J P A ( C- 2 0 5 5 0/ A S M), as a m e n d e d b y t h e I C C

Tri b u n al o n J ul y 1 9, 2 0 1 8, (t h e “I C C A w ar d ”); a n d ( 2) t h e sti p ul ati o n of P etiti o n ers a n d

R es p o n d e nts sti p ul ati n g a n d c o ns e nti n g t o t h e e ntr y of j u d g m e nt c o nfir mi n g t h e I C C A w ar d

( “ Sti p ul ati o n ”).

           U p o n t h e P etiti o n a n d Sti p ul ati o n a n d p urs u a nt t o s e cti o ns 9 a n d 2 0 7 of t h e F e d er al

Ar bitr ati o n A ct, 9 U. S. C. § § 9, 2 0 7 a n d Arti cl e V of t h e U nit e d N ati o ns C o n v e nti o n o n t h e
Case 1:18-cv-03716-VEC Document 27 Filed 11/12/19 Page 3 of 3
